Citation Nr: 0010636	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-41 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a right knee injury, status post 
medial meniscectomy and reconstructive surgery.

2.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic degenerative joint disease of the 
right knee.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1972 to May 1975 
and also had periods of active duty or active duty for 
training with the Army National Guard from July 30, 1977, to 
August 13, 1997, and from July 8, 1978, to July 22, 1978.

The instant appeal arose from an April 1996 hearing officer's 
decision and subsequent rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in North Little 
Rock, Arkansas, which granted an application to reopen a 
claim for service connection for residuals of a right knee 
injury, granted service connection, and assigned a 10 percent 
disability evaluation.  An August 1996 rating decision 
modified the initial award to include a temporary total 
rating for convalescence followed by the 10 percent rating.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in November 1997 for further development.

By rating decision dated in November 1998 an increased rating 
for residuals of a right knee injury, status post medial 
meniscectomy and reconstructive surgery, was granted, to 20 
percent.  In addition, that rating decision granted service 
connection for traumatic degenerative joint disease of the 
right knee and assigned a 10 percent rating for that 
disability as secondary to residuals of a right knee injury, 
status post medial meniscectomy and reconstructive surgery. 

In March 1999 the Board denied the claims for increased 
ratings.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In July 1999, the VA 
General Counsel and the veteran's attorney filed a Joint 
Motion for Remand and to Stay Further Proceedings.  The 
parties requested that the Court vacate the Board's March 
1999 decision and remand the matter so that the Board could 
"provide adequate reasons and bases for its decision."  The 
Court granted the joint motion in July 1999 and remanded the 
case to the Board.  


REMAND

The appellant contends, in substance, that his service-
connected residuals of a right knee injury, including 
traumatic degenerative joint disease, are more severe than 
the current disability evaluations suggest.

The joint motion stated that the Board should provide 
additional discussion "of the severity of the Appellant's 
disability as shown by the recent medical examinations" as 
well as additional discussion "of its reasons and bases so 
as to comply with the Court's decision in DeLuca v. Brown, 8 
Vet. App. 202, 205-208 (1995)."  The joint motion also 
suggested that the Board consider the advisability of 
affording the veteran another examination.

The Board notifies the veteran that the requested examination 
is being scheduled to assist VA in properly adjudicating his 
claims and that his failure to report for the examination may 
result in his claims for increase being disallowed.  
38 C.F.R. § 3.655(b) (1999).  The veteran is further advised 
that the duty to assist is not a "not always a one-way 
street".  He should assist the RO, to the extent possible, 
in the development of his claim.  Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his right 
knee disorder.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a comprehensive VA examination in 
order to fully assess the current nature 
and degree of severity of his service-
connected residuals of a right knee 
injury, including traumatic degenerative 
joint disease.  All tests deemed 
necessary by the examiner should be 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  Attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, dislocation, locking of 
the knee joint, loose motion, crepitus, 
deformity or impairment.  The examiner is 
specifically requested to conduct range 
of motion testing and specify the results 
in actual numbers and degrees.

a)  The examiner should provide a 
complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  

b)  The examiner should provide a 
description of the effect, if any, 
of the veteran's pain on the 
function and movement of his right 
knee.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); See 38 C.F.R. 
§ 4.40 (1999) (functional loss may 
be due to pain, supported by 
adequate pathology).

c)  In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability.  The examiner is 
specifically indicate any additional 
range of motion lost in actual 
numbers and degrees.

d)  The examiner is requested to 
comment on the degree of limitation 
on normal functioning caused by 
pain.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the examiner 
should report any functional impairment 
of the veteran's knee in light of, and 
which specifically correspond to, the 
applicable criteria set forth by the 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  The examiner should 
render an opinion as to the effect the 
veteran's service-connected right knee 
disability has upon his ability to 
maintain substantially gainful 
employment.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
right knee pathology found to be present.  
The examiner should provide complete 
rationales for all conclusions reached.  
The examiner should review the claims 
folder.

3.  The RO should review the medical 
report above to determine if it meets the 
requirements of paragraph 2 above.  If 
not, the report should be returned to the 
examiner as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1999).

4.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The claims 
should be readjudicated with 
consideration of the instructions 
mandated by the joint motion; the Court's 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999); the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
and with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.  The RO should make 
sure that any issue that is inextricably 
intertwined is properly adjudicated prior 
to returning the case to the Board for 
further appellate review.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans' 
claims is to be avoided).  Finally, the 
RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

If either of the benefits sought is not granted, the veteran 
and his attorney, if applicable, should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The supplemental statement of the 
case should address the issues as disagreements with the 
original rating award.  See Fenderson v. West, 12 Vet. App. 
at 132 (matter remanded for the issuance of a statement of 
the case where the prior statement of the case "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was[]").  The case 
should then be returned to the Board for further appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


